Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Applicant has amended claim 1 to recite “wherein the solidified porous carbon material is obtained by treating the plant-derived material with an acid or an alkali followed by carbonizing the material at 400 °C to 1400 °C”.  Claim 1 is a product claim and therefore the method of making is not limiting per MPEP §2113.  MPEP §2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  The rejection is therefore maintained because it is the position of the Office the porous carbon taught by Bontchev et al. is the same as or obvious to the claimed product.
Applicant respectfully disagrees. The present claims require a value of a cumulative pore volume is in a range of 0.4 to 1.2 cm3 per 1 gram of the solidified porous carbon material based on a mercury press-in method for the pore size of 0.05 to 5 pm. The Patent Office does not explain how a volume of 0.41 cc/cc overlaps with 0.4 to 1.2 cm3 per 1 gram. The units of these two volumes are different. The cited references do not provide any teaching that links these two volumes to suggest that these two volumes overlap with each other.  It is the position of the Office it is well known in the art cc converts to one gram.  Furthermore, applicant uses the units cc per cc for “a value of a pore volume based on an MP method” and therefore since applicant uses both “cc per cc” and “cc per gram” to measure pore volume 
Applicant has provided a declaration that states the difference in the process for making the porous material taught by Bontchev et al. and the process for making the porous material claimed by applicant.  As stated supra product claims are not limited by the method of making and as such the declaration is not persuasive.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontchev et al. (U.S. Pub. No. 2016/0023959).
Regarding claim 1, Bontchev et al. teaches a biochar comprising individual biochar particles and therefore meets a broad and reasonable interpretation of a solidified porous carbon material using a plant-derived material as a raw material (paragraph 151). Bontchev et al. teaches a bulk density of about 0.04 to about 0.75 g/cc and therefore encompasses wherein a bulk density of the solidified porous carbon material is in a range of 0.2 to 0.4 grams/cc (paragraph 209). Bontchev et al. teaches "Macropores are typically defined as pores having a diameter greater than 300 nm, mesopores are typically defined as diameter from about 1-300 nm, and micropores are typically defined as diameter of less than about 1 nm" (paragraph 66). It is the position of the Office the macropores and mesopores taught by Botnchev et al. overlaps with the pore size of 0.05 to 5 µm claimed by applicant (paragraph 66). Bontchev et al. teaches "micropore volume can be from about 2% to about 25% of the total pore volume. The total mesopore volume can be from about 4% to about 35% of the total pore volume. The total macropore volume can be from about 40% to about 95% of the total pore volume" (paragraph 72). Bontchev et al. teaches total porosity of 0.2 to about 0.45 cc/cc (paragraph 209, Fig. 3). Based on the range provided by Bontchev et al. for total mesopore and total macropore volume .911% of 0.45 cc/cc is 0.41 cc/cc and therefore overlaps with a value of a cumulative pore volume in a range of 0.05 to 5 micron in pore size based on a mercury press-in method is in a range of 0.4 to 1.2 cm3 per 1 gram of the solidified porous carbon material (paragraphs 66 and 72). Based on the range provided by Bontchev et al. for micropore volume .089% of 0.45 cc/cc is 0.4 cc/cc and therefore overlaps with a value of a pore volume based on an MP method is in a range of 0.04 to 0.09 cm3 per 1 cm3 of the solidified porous carbon material (paragraphs 66 and 72).


method is 0.1 cm3 or more per 1 cm3 of the solidified porous carbon material (paragraphs 66, 72 and figure 3).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontchev et al. as applied to claim 1 above, and further in view of Gulyas et al. (Effect of the Soil Treated with Biochar on the Rye-Grass in Laboratory Experiment; Ata Universitatis Sapientiae Agriculture and Environment, 6; 24-32 2014).
Bontchev et al. teaches a biochar comprising individual biochar particles and therefore meets a broad and reasonable interpretation of a solidified porous carbon material using a plant-derived material as a raw material (paragraph 151). Bontchev et al. teaches a bulk density of about 0.04 to about 0.75 g/cc and therefore encompasses wherein a bulk density of the solidified porous carbon material is in a range of 0.2 to 0.4 grams/cc (paragraph 209). Bontchev et al. teaches "Macropores are typically defined as pores having a diameter greater than 300 nm, mesopores are typically defined as diameter from about 1-300 nm, and micropores are typically defined as diameter of less than about 1 nm" (paragraph 66). It is the position of the Office the macropores and mesopores taught by Botnchev et al. overlaps with the pore size of 0.05 to 5 pm claimed by applicant (paragraph 66). Bontchev et al. teaches "micropore volume can be from about 2% to about 25% of the total pore volume. The total mesopore volume can be from about 4% to about 35% of the total pore volume. The total macropore volume can be from about 40% to about 95% of the total pore volume" (paragraph 72). Bontchev et al. teaches total porosity of 0.2 to about 0.45 cc/cc (paragraph 209). Based on the range 
Gulyas et al. teaches biochar from wood chips is evaluated as potential soil amendments (abstract). Gulyas et al. teaches ignition residue of biochar is 11.61 (page 26, table 2). It would have been obvious to one of ordinary skill in the art at the time of filing that the biochar taught by Bontchev et al. would have the ignition residue taught by Gulyas et al. because they are both produced from wood.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontchev et al. as applied to claim 1 above, and further in view of Das et al. (Structure-Mechanics Property Relationship of Waste Derived Biochars; Science of the Total Environment; 538, 611-620; 2015).
Bontchev et al. teaches a biochar comprising individual biochar particles and therefore meets a broad and reasonable interpretation of a solidified porous carbon material using a plant-derived material as a raw material (paragraph 151). Bontchev et al. teaches a bulk density of about 0.04 to about 0.75 g/cc and therefore encompasses wherein a bulk density of the solidified porous carbon material is in a range of 0.2 to 0.4 grams/cc (paragraph 209). Bontchev et al. teaches "Macropores are typically defined as pores having a diameter greater than 300 nm, mesopores are typically defined as diameter from about 1-300 nm, and micropores are typically defined as diameter of less than about 1 nm" (paragraph 66). It is the position of the Office the macropores and mesopores 
Das et al. teaches pine wood biochar was found to have high hardness and elastic modulus (abstract). Das et al. teaches biochar hardness of 4.29 GPa and therefore meets the limitation of destruction hardness is 20N or more (page 617, paragraph 2). It would have been obvious to one of ordinary skill in the art at the time of filing that the biochar taught by Bontchev et al. would have the hardness taught by Das et al. because they are both produced from wood.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on Wed. and Thurs Noon-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/14/2021